DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21, in the reply filed on 12 November 2020 is acknowledged.
Claims 22-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 November 2020.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 3, “rage” should be “range.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The ‘t’ in claim 12 is indefinite because the claim fails to define ‘t.’  The ordinary skilled artisan recognizes that ‘t’ is the thickness of the glass.  However the claims are vague as to whether ‘t’ is the thickness of the glass article, or ‘t’ is the thickness of a glass sheet that forms a portion of the larger article.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giffon et al. (US 3,746,526).
As to claims 1-4, Giffon et al. discloses a glass article having an outer regions (21,27) under compressive stress, intermediate regions (22,26) under tensile stress and core regions (23,25) under a second compressive stress.  See figure 2, and col. 4, line 70 to col. 5, line 14.  The glass plies do not possess any stress gradient (col. 4, lines 37-45), and thus, the core regions (23,25) have a maximum width at zero stress equal to the thicknesses of the plies.  Giffon et al. exemplifies a glass having core regions (23,25) with a thickness of 0.001 inches (i.e., 25.4 µm), which therefore, corresponds to a maximum width at zero stress equal to 0.001 inches or 25.4 µm.  See col. 7, line 60 to col. 8, line 25.  The thickness of 25.4 µm falls within the ranges recited in claims 1-3, and an example falling within the range anticipates the range.  See MPEP 2131.03 I.
As to claim 14, the glass of example III has a thickness of 0.1 inches (2.54 mm)
As to claim 17, one of the glass sheets of example III is an alkali aluminosilicate glass.  See col. 7, lines 66-68.

Claims 1-10, 14, 15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleary et al. (US 2012/0328843).
Cleary et al. discloses a glass laminate (i.e, glass based article) comprising a chemically strengthened external glass sheet (110), a polymer interlayer (130) and an internal glass sheet (120).  See the abstract, figure 1, and paragraphs [0010] and [0014].  The chemically strengthened glass sheet (110) possesses an external surface (112) and an interface (114) in contact with the polymer interlayer.  See figure 1.  
Cleary et al. discloses that the external glass sheet is a chemically strengthened sheet, but does not expressly teach that the two major surfaces of the glass sheet are under a compressive stress.  However, Cleary et al. discloses in paragraph [0014]:
In this process, typically by immersion of the glass sheet into a molten salt bath for a predetermined period of time, ions at or near the surface of the glass sheet are exchanged for larger metal ions from the salt bath.  In one embodiment, the temperature of the molten salt bath is about 430°C and the predetermined time period is about eight hours.  The incorporation of the larger ions into the glass strengthens the sheet by creating a compressive stress in a near surface region.  A corresponding tensile stress is induced within a central region of the glass to balance the compressive stress. 

From this disclosure, one of ordinary skill in the art could only infer that both of the major surfaces of the glass sheet have been strengthened.  
	Accordingly, the external surface (112) of Cleary et al. comprising a compressive stress corresponds to the claimed outer region under a first compressive stress, and the interface (114) comprising a compressive stress corresponds to the claimed core region under a second compressive stress.  The chemically strengthened glass sheet (110) possesses a central tension between the compressive stress layers corresponding to the claimed intermediate region.  See paragraph [0014]. 
	Cleary et al. discloses that the compressive stress layer (i.e., layers on each major surface of the external sheet) has a depth of compression of at least 20 µm.  See paragraph [0026].  It follows that the internal surface of Cleary has a maximum width at zero stress of at least 20µm.  This range is sufficiently specific to anticipate the range of widths recited in instant claims 1-3.
	As to claim 4, as described above, the outer surface of the external glass sheet of Cleary et al. is under a compressive stress.  
	As to claims 5, 6, 9 and 10, the compressive stresses on the external and internal surfaces of the chemically strengthened glass sheet (110) are the same.  In other words, the maximum compressive stress in the core region is equal to 100 percent of the outer region compressive stress.
	As to claims 7 and 8, Cleary et al. discloses that the chemically strengthened glass sheet has a maximum compressive stress of at least 300 MPa, or at least 600 MPa.  See paragraph [0026].  These ranges are sufficiently specific to anticipate the ranges of claims 7 and 8.
	As to claim 14, Cleary et al. discloses that the total thickness of the glass laminate has a thickness of less than 3.5 mm.  See paragraph [0047].  This range is sufficiently specific to anticipate the range recited in claim 14. 
	The bifurcation crack property recited in claim 15 is presumed to be inherent to the glass laminate of Cleary et al. because the article of Cleary et al. has a stress profile that is the same as presently claimed, and the stress profile determines the crack propagation properties.  See MPEP 2112.
	The glass composition limitations of instant claims 17-19 and 21 can be found in Cleary et al. in paragraphs [0015]-[0022].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 2012/0328843) as applied to claim 1 above.
Cleary et al. anticipates claim 1 for the reasons recited above.  Cleary et al. fails to teach the depth of compression as a fraction of the thickness.
However, Cleary et al. teaches that the glass article has a depth of compression of at least 20 µm (paragraph [0026]) and a thickness of the external glass sheet has a thickness of less than 1 mm (paragraph [0004]).  Such a glass has a corresponding depth of compression as a function of thickness of greater than 0.02*t.  This range overlaps the range recited in claim 12.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping ranges of thickness and depth of compression because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
As to claim 13, the compressive stress of the external glass (corresponding to the core compressive stress) is larger than the tensile stress.  See paragraph [0026].

Claims 1-4, 7-8, 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2013/0236666).
Bookbinder et al. discloses a glass article having outer regions (230a, 230b) under compressive stress.  See Fig. 2b and paragraph [0023].  The glass article further includes a core region (210) under a second compressive stress and intermediate regions (220a, 220b) under tensile stress. Id.
 	Bookbinder et al. discloses an example in which the core region has a thickness of 310 µm (paragraph [0051]), but does not teach a general range of thicknesses associated with the core region (210).  Thus, Bookbinder et al. differs from the claims by failing to teach a thickness of the core region having a width of from 1 to 200 µm (claim 1), from 5 to 200 µm (claim 2) or from 10 to 40 µm (claim 3).
	However, Bookbinder et al. teaches that the glass article may have a thickness as small as 0.2 mm, i.e., 200 µm.  See paragraph [0036].  In such a case, the width of the central core must be something less than 200 µm.  
Moreover, Bookbinder et al. provides guidance on forming the glass article in ways that would alter the width of the core region.  In the laminating embodiment, the thickness of the core layer defines the thickness of the core compressive stress width.  See paragraph [0024].  In the ion exchange embodiment,
[C]ompressive core region 210 is created at depths greater than da1, db1 as a result of the ion exchange process to counteract the tensile stress in adjacent intermediate regions 220a, 220b.  Penetration of alkali metal ion m1+ into core glass 310 can be controlled, for example, by limiting the time period allowed for ion exchange. [See paragraph [0032]]

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have changed the size of the width of the compressive core of Bookbinder et al. because it is within the level of ordinary skill in the art to change the size of the width of the core layer.
	As to claim 4, Bookbinder et al. teaches that the outer region is under a compressive stress.  See figure 2b.
	As to claims 7 and 8, Bookbinder et al. teaches that the outer region has a compressive stress of at least 500 MPa.  This range overlaps the ranges of instant claims 7 and 8, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
	As to claim 12, Bookbinder et al. teaches an example in which the thickness of the glass is 0.65 mm and the depth of surface compression is 30 µm.  See paragraph [0051].  As a fraction of the thickness, 30 µm is 0.05 times the thickness.
	As to claim 14, Bookbinder et al. teaches that the glass article has a thickness of 0.2 to 4 mm.  See paragraph [0036].  This range overlaps the range recited in claim 4, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art would have expected that the glass article of Bookbinder et al. would have possessed the bifurcation crack property recited in claim 15 because the article of Cleary et al. has a stress profile that is the same as presently claimed, and the stress profile determines the crack propagation properties.  
As to claim 16, the midpoint of the Bookbinder article includes the core region as shown in figure 2b and described in paragraph [0023].
The glass composition limitations of instant claims 17-21 can be found in Bookbinder et al. in paragraphs [0033]-[0035].

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784